Citation Nr: 1104646	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  05-33 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an initial evaluation in excess of 70 percent 
for major depression prior to January 28, 2010.  

2. Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  

3. Entitlement to an initial evaluation in excess of 30 percent 
for peripheral vestibular dysfunction, ischemic in nature, with 
vertigo and imbalance secondary to service-connected 
cerebrovascular accident (CVA) residuals.  

4. Entitlement to an initial evaluation in excess of 30 percent 
for ischemic neuropathy of the eyes, bilateral, with diplopia, 
claimed as secondary to service-connected cerebrovascular 
accident residuals.  




REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The claimant had active duty in the U.S. Public Health Service 
Commissioned Corps from December 2001 to December 2003.  This 
appeal comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

By a rating decision prepared in January 2005 and issued in 
February 2005, the RO granted service connection for major 
depression, effective from June 24, 2004, and assigned an initial 
50 percent evaluation.  The RO also granted service connection 
for peripheral vestibular dysfunction, and assigned an initial 30 
percent evaluation. The Veteran disagreed with that rating 
decision in March 2005.  The Veteran perfected substantive appeal 
in October 2005.  During the course of the appeal, the RO 
increased the initial evaluation for major depression to 70 
percent, effective from June 24, 2004.  Subsequently, in a March 
2010 rating decision, the RO increased the initial evaluation for 
major depression to 100 percent, effective from January 28, 2010.  
A claimant will generally be presumed in such cases to be seeking 
the maximum benefit allowed by law and regulation. AB v. Brown, 6 
Vet. App. 35, 38 (1993).  In light of the foregoing, and the fact 
that a 100 percent rating is the highest schedular rating 
available, the Board need only determine whether the Veteran is 
entitled to an initial rating in excess of 70 percent prior to 
January 28, 2010.  The issue has been styled as reflected in the 
title page.

Additionally, by a rating decision issued in April 2005, the RO 
granted service connection for ischemic neuropathy, eyes, 
bilateral, with diplopia, and assigned a 30 percent initial 
evaluation.  Following the Veteran's timely disagreement, the RO 
issued a SOC in October 2006 and the Veteran perfected appeal in 
November 2006.  

The Veteran's claim was previously before the Board in March 
2008, at which time the issues on appeal were remanded for 
further development.  

As is discussed in more detail below, the United States Court of 
Appeals for Veterans Claims (Court) held that a TDIU claim is 
part of an increased rating claim when such claim is raised by 
the record and that when evidence of unemployability is submitted 
at the same time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be considered 
part and parcel of the claim for benefits for the underlying 
disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
Accordingly, as noted on the title page of this decision, the 
issue of entitlement to a TDIU due to service-connected 
disability is being considered in the context of this appeal.

The issue of entitlement to an initial evaluation in excess of 30 
percent for ischemic neuropathy of the eyes, bilateral, with 
diplopia, claimed as secondary to service-connected 
cerebrovascular accident residuals is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. For the entire period on appeal, the preponderance of the 
competent and credible evidence of record shows the Veteran's 
major depression has been manifested by symptoms that more 
closely approximate total occupational and social impairment. 

2. Resolving all doubt in the Veteran's favor, the peripheral 
vestibular dysfunction disability has been productive of constant 
imbalance and tinnitus, with attacks of vertigo and cerebella 
gait occurring more than once weekly.

3. The claim for TDIU is moot in light of the assignment of a 100 
percent schedular rating for the Veteran's service- connected 
disabilities.


CONCLUSIONS OF LAW

1. For the entire period on appeal, the criteria for an initial 
disability rating of 100 percent for major depression have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9434 (2010).

2. For the entire period on appeal, the criteria for an initial 
disability rating of 100 percent for peripheral vestibular 
dysfunction, ischemic in nature, with vertigo and imbalance 
secondary to service-connected CVA residuals have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.87, 
Diagnostic Code 6205 (2010). 

3. The criteria for a TDIU are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the complete grant of the benefits sought in this 
appeal, compliance with the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2010)) need not be discussed. 



Disability Ratings - Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If 
two ratings are potentially applicable, the higher rating will be 
assigned if the disability more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. See 38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability will be resolved in favor of the 
Veteran. See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with 
changes in a Veteran's condition.  Thus, it is essential that the 
disability be considered in the context of the entire recorded 
history when determining the level of current impairment. See 38 
C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Nevertheless, where, as here, an award of service 
connection for a disability has been granted and the assignment 
of an initial evaluation for that disability is disputed, 
separate evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, evaluations may be 
"staged." See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
This, in turn, will compensate the Veteran for times since the 
effective date of his award when his disability may have been 
more severe than at other times during the course of his appeal. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



1. Entitlement to an Evaluation in Excess of 70 Percent, 
Prior to January 28, 2010, For Major Depressive Disorder 

The Veteran seeks a higher rating for his service-connected major 
depressive disability.  He contends that his psychiatric 
symptomatology is more severe than that which is currently 
represented by the 70 percent rating.  

This matter stems from the appeal of an initial 50 percent 
evaluation assigned for major depression following a grant of 
service connection in a February 2005 rating decision; the 50 
percent evaluation was assigned from June 24, 2004.  In June 
2005, the evaluation for major depression was increased to 70 
percent, from June 24, 2004; and in March 2010, the evaluation 
was again increased to 100 percent, from January 28, 2010.  

Since the assignment of the 100 percent rating was not 
implemented back to June 24, 2004, the Veteran's appeal remains 
before the Board. Cf. AB v. Brown, 6 Vet. App. 35 (1993).  As 
noted above, given that the 100 percent evaluation is the highest 
schedular rating available, the Board will limit its decision to 
determining whether the Veteran is entitled to a rating in excess 
of 70 percent prior to January 28, 2010.  

The Veteran's depression is rated under 38 C.F.R. § 4.130, 
Diagnostic Code 9434.  He asserts that his symptoms are worse 
than reflected in the ratings assigned during the relevant 
period.  Having considered the evidence, the Board finds 
equipoise, and in resolving all doubt in the Veteran's favor, a 
uniform 100 percent rating is supportable for the entire period 
on appeal.  

The severity of major depression is determined by 38 C.F.R. § 
4.130, Diagnostic Code 9434.  Under this code, a 70 percent 
evaluation is provided for occupational and social impairment, 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a worklike 
setting); or the inability to establish and maintain effective 
relationships.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; or memory 
loss for the names of close relatives, own occupation, or own 
name.

The pertinent evidence in this case dated between June 24, 2004, 
and January 27, 2010, consists of VA treatment records, VA 
compensation and pension (C&P) examination reports dated in 
December 2004 and January 2010, and a private psychological 
examination report dated in September 2004, and a Social Security 
Administration (SSA) Disability Determination Report dated in May 
2005.  

A June 2004 VA medical record indicates that the Veteran was 
diagnosed with chronic, severe major depression with psychotic 
features, secondary to a stroke which occurred in February 2003.  
Upon examination, the Veteran was found to be very depressed, 
forgetful, and seclusive.  Insomnia, suicidal ideation, and 
visual/audio hallucinations were also present.  The VA physician 
opined that the mental condition was permanent in nature and that 
improvement was unlikely to occur.  The examiner also found that 
the Veteran was "completely unable to work and to handle his 
funds."  The overall prognosis was very severe and life 
expectancy was short.  

A September 2004 psychiatric evaluation, conducted by Dr. Ruiz, 
showed that the Veteran was impulsive, aggressive, irritable, 
angry, frustrated, unable to sleep, with feelings of 
worthlessness, despair, isolation, and imbalance.  It was noted 
that acute symptoms varied from month to month.  Current 
psychological treatment included monthly appointments with Dr. J. 
Ortiz since 2003, and doses of Zoloft, Klonopin, and Notec.  With 
respect to current functioning, the Veteran noted that he kept 
isolated and that family and social contact was limited.  Social 
functioning was noted as impulsive and there was evidence of 
episodes of verbal and physical aggression against his family and 
friends in the past.  Upon physical examination his thought 
content was adequate; language was appropriate; and thought 
process was logical but irrelevant on occasion.  His affect was 
bothered, worried, and nervous.  His mood was dejected, 
forgetful, frail, depressed, irritable, and impulsive.  There 
were no hallucinations present during the interview.  He was 
oriented in person, place, and situation, but disoriented in 
time.  Short term and remote memory were diminished.  Attention 
and cooperation were also diminished.  The diagnosis was moderate 
major depression, with anxiety secondary to CVA.  A GAF of 70 was 
assigned.  The prognosis was reserved.  

The December 2004 VA C&P examination indicated that the Veteran 
had not been able to work due to his stroke since 2003.  Since 
the stroke, he stated that he had been feeling depressed, sad, 
and irritable, with increased irritability, loss of interest for 
daily living, loss of energy, insomnia, inability to concentrate, 
anxiety and tension.  Upon examination, the Veteran's mood was 
depressed, his affect was constricted, and his insight was fair.  
However, there was no evidence of delusions, hallucinations, 
phobias, suicidal ideas, or impairment in judgment or memory.  
The examination noted that the symptoms described above 
"seriously" interfered with his employment and social 
functioning.  The diagnosis was major depressive disorder, 
severe, without psychotic features and a Global Assessment of 
Functioning (GAF) score of 50 was assigned.  

A May 2005 SSA disability determination report found that the 
Veteran had not worked since February 2003; that the medical 
evidence established "severe" impairments, including major 
depressive disorder and status-post CVA; that he could not 
maintain attention or concentration; that he had no transferable 
skills; and that he was entitled to disability benefits as of 
February 2003.  In so finding, the SSA report pointed to a 
"Psychiatric Medical Report" submitted by Dr. J. Ortiz, dated 
in March 2004, which showed that the Veteran suffered from  
insomnia, forgetfulness, death wishes, irritability, and 
anhedonia.  He was also described as fully oriented, but 
depressed with short attention span, poor judgment, fair 
intellectual functioning, and poor insight.  His tolerance to 
stress and social functioning was considered nil, and he was 
deemed incapable of handling his own funds.  Dr. Ortiz provided a 
diagnosis of chronic, severe depression, with psychotic features 
and assigned a GAF score of 30 to 40.  The SSA report also 
considered Dr. Rojas' psychosocial report, as discussed above.  

Lastly, a November 2010 VA C&P examination report shows that the 
Veteran reported severe sad mood and lack of interest in 
significant activities since the time of his CVA/stroke in 2003.  
He reported insomnia (up to 5 days per week), sleepwalking, 
hallucinations, lack of appetite, irritability, angry outbursts, 
suicidal ideation, and feelings of hopeless and helplessness.  
Upon examination, speech was pressured; attitude was dependent 
and guarded; mood was depressed; and while attention was intact, 
he was not oriented to time.  The examiner diagnosed major 
depressive disorder, recurrent, severe with psychotic features 
and assigned a GAF score of 35.  The examiner further noted that 
the depression caused severe social and occupational impairment 
and that, at present, he was completely unable to keep any 
gainful job due to severe depressive symptomatology.  He opined 
that the Veteran "should be entitled to individual 
unemployability." 

After carefully reviewing the evidence of record, the Board 
concludes that the occupational and social impairment from the 
Veteran's major depression more nearly approximates the "total" 
impairment required for a 100 percent rating than the 
deficiencies in "most" areas required for a 70 percent rating. 

Indeed, the record is replete with VA and private mental health 
treatment notes detailing the severity of the Veteran's 
depressive symptoms and impairment, to include suicidal ideation; 
auditory and visual hallucinations; anger; sadness; unemployment 
due to depressive symptomatology; and the need for psychosocial 
intervention.  His GAF scores ranged from 30 to 70, with majority 
of scores hovering between 30 and 50 throughout the period on 
appeal.  In this regard, GAF scores of 31 to 40 indicate some 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g. depressed person avoid friends, 
neglects family, and is unable to work), while GAF scores ranging 
from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g., 
no friends, unable to keep a job).  

A GAF score is highly probative, as it relates directly to the 
Veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for mental 
disorders. See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  
Most of the GAF scores assigned during the initial rating are in 
the 30 to 50 range, reflecting serious symptomatology, and thus 
support the Board's determination that the Veteran is entitled to 
a 100 percent evaluation for the entire period on appeal.  

Finally, the private, SSA, and VA examination and disability 
reports outlined above show that the Veteran's major depression 
symptoms included severe and chronic sleep disturbances; anxiety; 
withdrawal from others; emotional detachment from family members; 
visual and auditory hallucinations; problems with concentration; 
loss of appetite; memory impairment; lack of orientation to time; 
lack of friends; an inability to work around other people; and 
suicidal ideation in the past.  Nearly all examiners diagnosed 
major depressive disorder, severe, with GAF scores ranging from 
30 to 50.  In the December 2004 VA examination report, the 
Veteran's depressive symptoms were described as "seriously" 
interfering with his ability to function on both social and 
occupational levels.  Likewise, while Dr. Ruiz assigned a GAF 
score of 70, he note major impairments with respect to short and 
long-term memory, thought content, concentration, and cognitive 
functions.  Moreover, a June 2004 VA treatment report indicated 
that both suicidal ideation and visual/audio hallucinations were 
present.  That particular VA physician opined that the mental 
condition was permanent in nature and that improvement was 
unlikely to occur.  The May 2005 SSA disability determination 
report found that his depressive symptomatology, in part, 
resulted in limitations in performing complex, detailed or 
skilled tasks, as well as an inability to maintain attention or 
concentration.  And finally, at the most recent examination in 
2010, the VA examiner determined that the depression caused 
severe social and occupational impairment.  

In this case, while there is some doubt, resolving all doubt in 
favor of the Veteran, the Board concludes that the assignment of 
a100 percent rating is supportable for the entire period on 
appeal.  The evidence, to include the VA, SSA, and private 
examination reports, tend to establish that the Veteran's 
depressive symptomatology more nearly approximates total 
occupational and social impairment.  In sum, the evidence is in 
favor of a 100 percent evaluation for major depression, and thus, 
the benefit sought on appeal is granted.  

2. Entitlement to an Initial Evaluation in Excess of 30 
percent for Peripheral Vestibular Dysfunction, With 
Secondary Vertigo and Imbalance Associated With Residual 
CVA.  

The Veteran seeks a higher initial rating (in excess of 30 
percent) for his peripheral vascular dysfunction with secondary 
vertigo and imbalance.  The RO rated the Veteran's disability, by 
analogy, to Meniere's syndrome (endolymphatic hydrops) under 38 
C.F.R. § 4.87, Diagnostic Code (DC) 6299-6205.  

Under Diagnostic Code 6205, hearing impairment with vertigo 
occurring less than once a month, with or without tinnitus, 
warrants a 30 percent evaluation.  The next higher rating of 60 
percent requires evidence of hearing impairment with attacks of 
vertigo and cerebellar gait occurring from one to four times a 
month, with or without tinnitus.  A 100 percent rating is offered 
where there is evidence of hearing impairment with attacks of 
vertigo and cerebellar gait occurring more than once weekly, with 
or without tinnitus. 38 C.F.R. § 4.87, Diagnostic Code 6205 
(2010).

Cerebellar gait is a staggering, ataxic gait, sometimes with a 
tendency to fall to one side, indicative of cerebellar lesions, 
Dorland's Illustrated Medical Dictionary 671 (28th ed. 1994).  
Ataxic gait is an unsteady, uncoordinated walk, with a wide base 
and the feet thrown out, due to some form of ataxia, Id.  Vertigo 
is an illusory sense that either the environment or one's own 
body is revolving, Id., at 1820.

A note following Diagnostic Code 6205 reflects that Meniere's 
syndrome is evaluated under the above criteria or by separately 
evaluating vertigo (as a peripheral vascular disorder), hearing 
impairment, and tinnitus, using which ever method results in a 
higher overall evaluation.  However, evaluations for hearing 
impairment, tinnitus, or vertigo cannot be combined with an 
evaluation under Diagnostic Code 6205.  

The Board briefly notes that, under Diagnostic Code 6204 
(Peripheral Vascular Disorders), episodes of dizziness and 
occasional staggering warrant a 30 percent rating.  30 percent is 
the maximum rating offered under Diagnostic Code 6204.  VA 
assigns a 10 percent rating for just occasional dizziness.  The 
note in this DC indicates that objective findings supporting the 
diagnosis of vestibular disequilibrium are required before a 
compensable evaluation can be assigned under this code.  Hearing 
impairment or suppuration shall be separately rated and combined. 
38 C.F.R. § 4.87, Diagnostic Code 6204.  

The Veteran was afforded a VA audio examination in September 2004 
to determine the nature and severity of his claimed hearing loss 
and vertigo.  At that time, he complained of episodic positional 
vertigo, imbalance, and left ear tinnitus.  He stated that he had 
difficulty walking due to imbalance and that his vertigo was 
worse when lying on his left side.  Audio examination revealed 
normal hearing in both ears.  

A March 2004 private treatment report shows that the Veteran 
complained of imbalance.  The diagnostic impression was 
vestibular neuronitis secondary to small ischemic changes.  

A March 2004 private treatment note from Dr. Ortiz notes 
continuous dizzy spells. 

An October 2004 private medical report shows that the Veteran 
complained of dizziness.  The Veteran displayed unsteady and 
broad-based gait.  He also presented problems standing for long 
period of time and walking.  Bending forward caused dizziness.  

An October 2004 VA neurological examination diagnosed peripheral 
vestibular dysfunction, ischemic in nature, with secondary 
vertigo and imbalance.  

A May 2005 SSA determination found that the Veteran had postural 
limitation and should not engage in balance and/or stooping due 
to status-post CVA.  

A July 2006 VA treatment note shows that the Veteran complained 
of headaches, dizziness, tinnitus, hearing loss, and vertigo.  

An August 2006 VA treatment note is negative for complaints of 
dizziness, tinnitus, hearing loss, and/or vertigo.  

A September 2006 VA treatment note is negative for complaints of 
dizziness, tinnitus, hearing loss, and/or vertigo.  He reported 
no history of falls.  No gross motor or sensory deficits were 
noted.  

A December 2006 treatment note is negative for complaints of 
dizziness, tinnitus, hearing loss, and/or vertigo.  He reported 
no history of falls.  No gross motor or sensory deficits were 
noted.  

A May 2007 VA treatment note is negative for complaints of 
dizziness, tinnitus, hearing loss, and/or vertigo.  He reported 
no history of falls over the last three months.  

A September 2007 VA treatment note shows that the Veteran 
reported no loss of consciousness, dizziness, seizures, and/or 
visual changes.  His gait was impaired.  

A January 2008 VA treatment note shows that the Veteran denied 
having loss of consciousness, dizziness, seizures, and/or visual 
changes.  His gait was stable and body movement was coordinated.  
The Veteran referred to no history of falls in the last three 
months.  

Other VA outpatient treatment records dated from 2007 to 2008 are 
likewise negative for complaints of headaches, dizziness, 
vertigo, hearing loss, and/or seizures.  Gait was steady and body 
movements were coordinated.  An August 2008 treatment note does 
show that dizziness and "giddiness" were controlled with the 
use and assistive device.  

An April 2009 VA treatment note shows that the Veteran reported 
"giddiness" and imbalance after walking long distances.  

The Veteran was afforded a VA audiological examination in 
February 2010.  The Veteran reported constant imbalance, 
dizziness, and occasional episodic positional vertigo (left 
side).  He indicated that he had a tendency to fall to the left 
side due to imbalance and that he had difficulties bathing and 
ambulating.  A tinnitus diagnosis was confirmed, but audiological 
examination revealed clinically normal hearing in both ears.  
Essentially, no hearing loss was present.  Visual and positional 
tests were normal.  There was reduced caloric response in the 
left ear which indicated the presence of left peripheral 
vestibular lesion.  

A contemporaneous VA ear disease examination was also conducted 
in February 2010.  Again, the Veteran reported bilateral hearing 
loss and ringing noise in both ears.  Upon examination, no active 
ear disease was present.  There was no suppuration, effusion, or 
aural polyp present.  With respect to dizziness, the examiner 
reported that the Veteran complained of loss of balance.  The 
final diagnoses were bilateral normal hearing and excellent 
speech recognition ability; normal visual and positional tests; 
and left peripheral vestibular lesion.  

Again, the Veteran's vestibular dysfunction/imbalance is 
currently rated as 30 percent disabling under Diagnostic Code 
6250, by analogy.  To establish his entitlement to the next 
higher evaluation of 60 percent under Diagnostic Code 6205, the 
evidence must show the Veteran has hearing impairment with 
attacks of vertigo and cerebellar gait occurring one to four 
times a month, with or without tinnitus.  A 100 percent rating is 
warranted when the evidence shows that the attacks of vertigo and 
cerebellar gait occurs more than once weekly, with or without 
tinnitus. 

Based on the private and VA treatment records/examinations 
outlined in detail above, as well as the Veteran's credible 
reports regarding symptomatology, the Board finds that the 
Veteran's disability more nearly approximates the 100 percent 
rating criteria.  

The Veteran avows that he suffers from near-constant imbalance 
and vertigo, with tinnitus, and that he is unable to walk during 
these attacks, or that he lists constantly to the left side due 
to the peripheral vestibular condition.  VA and private treatment 
records, dated from 2004 to the present, show similar complaints 
and findings.  Moreover, the most recent VA examination conducted 
in 2010, shows that the vertigo and tinnitus attacks 
significantly affected his ability to work, ambulate, bath 
himself.  He again complained of "constant" imbalance with 
episodic positional vertigo.  While there is no objective 
evidence with regard to the frequency of his attacks (the 
distinguishing factor between a rating of 100 percent as opposed 
to a rating of 60 percent), there is nothing in the record that 
contradicts the Veteran's persistent account to all and sundry, 
of more than one attack of vertigo and cerebellar gait per week.  
Accordingly, and bearing in mind that the schedule is primarily a 
guide in the evaluation of a disability (38 C.F.R. § 4.1), the 
Board finds that the severity of the Veteran's disorder, as 
depicted by medical and lay evidence, more nearly approximates 
the criteria for a rating of 100 percent as opposed to 30 or 60 
percent.  38 C.F.R. § 4.7.  

3. TDIU

As noted in the introduction above, in a recent precedent 
decision, Rice v. Shinseki, 22 Vet. App. 447 (2009), it was held 
that a claim for a TDIU is part and parcel of an increased-rating 
claim when the issue of unemployability is raised by the record.  
In this regard, numerous VA and private treatment reports 
(extensively outlined above) show that the Veteran has not been 
employed since 2003 and that he has reported that his psychiatric 
symptomatology rendered him completely unable to work.  His 
representative also raised the issue in written argument in May 
2005 and November 2006.  Therefore, pursuant to Rice, the Board 
has jurisdiction over the TDIU claim since the issue of 
unemployability is raised by the record.  

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16.  A finding of total disability is 
appropriate, "when there is present any impairment of mind or 
body which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation."  38 C.F.R. 
§§ 3.340(a)(1), 4.15 (2010).

"Substantially gainful employment" is that employment "which is 
ordinarily followed by the nondisabled to earn their livelihood 
with earnings common to the particular occupation in the 
community where the Veteran resides."  Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991). "  Marginal employment 
shall not be considered substantially gainful employment." 38 
C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service- 
connected disability if the service-connected disability is rated 
at 60 percent or more.  38 C.F.R. § 4.16(a).

A claim for a total disability rating based upon individual 
unemployability, "presupposes that the rating for the [service- 
connected] condition is less than 100%, and only asks for TDIU 
because of 'subjective' factors that the 'objective' rating does 
not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  
In evaluating a Veteran's employability, consideration may be 
given to his level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his age 
or impairment caused by non service-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19 (2010).  

The Veteran is in receipt of a 100 percent evaluation for major 
depressive disorder.  He is also service-connected for isquemic 
neuropathy of the eyes, evaluated as 30 percent disabling; 
peripheral vestibular dysfunction, evaluated as 100 percent 
disabling (as granted herein); cervical radiculopathy, evaluated 
as 20 percent disabling; residual cerebrovascular accident, 
evaluated as 10 percent disabling; left hemiparesis, upper 
extremity, evaluated as non-compensably disabling; and left 
hemiparesis, lower extremity, also evaluated as non-compensably 
disabling.  However, as noted above, a claim for a total 
disability rating based upon individual unemployability, 
"presupposes that the rating for the [service- connected] 
condition is less than 100%, and only asks for TDIU because of 
'subjective' factors that the 'objective' rating does not 
consider.  Here, the Veteran meets the schedular criteria for a 
TDIU and the evidentiary requirement that he be unable to secure 
or follow a substantially gainful occupation as a result of his 
service-connected disabilities.  

The Board is bound in its decisions by the regulations of the 
Department, instructions of the Secretary, precedent opinions of 
the General Counsel of the VA and precedential decisions to 
courts of superior jurisdiction. 38 U.S.C.A. § 7104(c); 38 C.F.R. 
§ 20.101(a). The Court and VA's General Counsel have determined 
that an award of 100 percent service-connected compensation for 
the entire appeal period moots out a TDIU claim. See Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994); VAOGCPREC 6-99 (June 7, 
1999). VA's General Counsel has determined that, because both a 
100 percent disability schedular rating and a total disability 
rating awarded pursuant to 38 C.F.R. § 4.16(a) reflect 
unemployability, a determination that that individual is 
unemployable as a result of service-connected disability under 38 
C.F.R. § 4.16(a) is unnecessary to adequately compensate the 
individual and is superfluous. Id.

Under the law, his ratings compensate him for his inability to 
work as he now has several ratings established at 100 percent.  
Hence, the issue of TDIU is moot and the appeal is dismissed.   



ORDER

A 100 percent disability rating for major depression is granted 
throughout the period of this claim, subject to the criteria 
applicable to the payment of monetary benefits.

A 100 percent initial disability rating for peripheral vestibular 
dysfunction, ischemic in nature, with vertigo and imbalance 
secondary to service-connected CVA residuals, is granted 
throughout the period of this claim, subject to the laws and 
regulations governing the award of monetary benefits.

Entitlement to a TDIU rating is dismissed. 



REMAND

Entitlement to an Initial Evaluation in Excess of 30 
Percent for Ischemic Neuropathy of the Eyes, Bilateral, 
With Diplopia 

The Veteran seeks a higher initial rating for his service-
connected bilateral eye disability, claimed as diplopia.  An 
April 2005 rating decision granted service connection for such 
disability and assigned a 30 evaluation, effective from June 
2004, under Diagnostic Codes 6090-6074.  Diagnostic Code 6090 
rates diplopia by assigning an equivalent visual acuity; the 
second diagnostic code listed - in this instance, Diagnostic Code 
6074 - is the code for the equivalent visual acuity assigned.

At this juncture, the Board notes that diplopia is defined as the 
perception of two images of a single object; also called double 
vision.  See Dorland's Illustrated Medical Dictionary 475 (28th 
ed. 1994).

Notably, diplopia is to be measured using the Goldmann Perimeter 
Chart, which identifies four major quadrants (upward, downward, 
and two lateral) plus a central field (20 degrees or less).  
Diplopia that is only occasional or correctable is not considered 
a disability.  38 C.F.R. § 4.77 (2010).

In this regard, the Board notes that the most recent VA eye 
examination conducted in February 2010, confirmed a diagnosis of 
diplopia, or double vision, in all gaze positions.  Importantly, 
however, this evaluation did not chart any visual field defect 
using a Goldmann Perimeter Chart.  Rather, the February 2010 VA 
examiner simply referred to a Goldmann Perimeter Chart which was 
conducted upon VA examination in December 2004.  As noted above, 
the Goldmann Perimeter Chart is necessary to appropriately rate 
the Veteran's diplopia.  The Board finds, therefore, that a 
remand of the Veteran's bilateral eye claim is necessary to 
accord the Veteran an opportunity to undergo a current 
examination to determine the nature and extent of his service-
connected right diplopia disorder. 


Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should make arrangements with 
the appropriate VA medical facility for the 
Veteran to be afforded a pertinent VA 
examination to determine the nature and 
extent of the service-connected residual 
bilateral eye disability, namely ischemic 
neuropathy with diplopia.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be performed.

All pertinent bilateral eye pathology, which 
is found on examination, should be noted in 
the report of the evaluation.  Specifically, 
the examiner should chart any visual field 
defect using a Goldmann Perimeter Chart 
and discuss any associated impairment of 
visual acuity, pain, rest-requirements, or 
episodic incapacity.  

2. The AMC/RO should then re-adjudicate the 
issue of entitlement to an initial rating in 
excess of 30 percent for ischemic neuropathy 
of the eyes with diplopia.  If the decision 
remains in any way adverse to the Veteran, he 
should be provided with an SSOC.  The SSOC 
must contain notice of all relevant actions 
taken on the claim for benefits, to include 
the applicable law and regulations considered 
pertinent to the issue remaining on appeal as 
well as a summary of the evidence of record.  
An appropriate period of time should be 
allowed for response.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


